Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 13-14, 16-17, and 19-26 are pending. Claims 15 and 18 have been canceled. Claims 25-26 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, 16-17, and 19-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 in part recites, “deriving certain patient parameters associated with the patient model and necessary for the functioning of the orthopedic device.” Claim 13 as recited includes any form of “orthopedic device,” from braces, to joint and bone replacements, to actual limb replacements.   See below for the breadth of the types of structures which can reasonably be covered based on the breadth of the term “orthopedic device,”   

    PNG
    media_image1.png
    285
    699
    media_image1.png
    Greyscale

This covers everything from braces for the body to bone and joint replacements, including: 

    PNG
    media_image2.png
    170
    210
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    190
    331
    media_image3.png
    Greyscale

    



    PNG
    media_image4.png
    372
    656
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    339
    709
    media_image5.png
    Greyscale

Given the breadth of the types, locations, and materials used for all of these diverse devices, and the fact that the claim covers every possible situation, the applicant does not possess an algorithm that is capable of dealing with every possible situation set forth i.e. “deriving certain patient parameters associated with the patient model and necessary for the functioning of the orthopedic device.” It is more a general concept or way of doing something than an actual invention where a problem is solved and there is a clear way to accomplish it.   Given the breadth of the claim, it is preemptive. See MPE 2161(I):
I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION
The 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification"); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]"); (Underlining Added)

In this instance, the scope to which the applicant wishes to seek coverage is overreaching. Claims 14, 16-17, and 19-24 rejected as depending from claim 13 without narrowing the overbreadth.

Claims 13-14, 16-17, and 19-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Based on the same limitation cited above regarding the written description rejection, claim 13 is also rejected as failing to comply with the enablement requirement. Claim 13 is broad and covers every possible type of orthopedic product.  There are no specific working examples, and only broad flow diagrams as to a process of creating the orthopedic device.  The state of the art varies; while it is known to make implants out of metal, “Three-dimensional printing is an exciting technology that is pervasive in every major industry. This rapidly advancing field has created access to almost limitless 3D structures created from a growing variety of materials, including metals, plastics, and even living cells. The benefits of 3D printing include extreme flexibility to customize shapes, increased intricacy/complexity of manufactured products, elimination of assembly steps, and waste and inventory reduction.” See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC8059996/ “Three-dimensional Printing in Orthopaedic Surgery: Current Applications and Future Developments - PMC (nih.gov).”
The complexity and breadth of the range of the quantity of experimentation needed to make this process work for every situation would be undue. See MPEP 2161(II):
III. DETERMINING WHETHER THE FULL SCOPE OF A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS ENABLED

To satisfy the enablement requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988). In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737, 8 USPQ2d 1404. The undue experimentation determination is not a single factual determination; rather, it is a conclusion reached by weighing all the factual considerations. Id.
All questions of enablement under 35 U.S.C. 112(a) are evaluated against the claimed subject matter with the focus of the examination inquiry being whether everything within the scope of the claim is enabled. Accordingly, examiners should determine what each claim recites and what subject matter is encompassed by the claim when the claim is considered as a whole and not analyze the claim elements individually.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 16-17, and 19-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 and 16’s recitation of the phrase “in particular” renders claim 16, claim 13, and claims depending from claim 13indefinite because it is unclear if the claim requires the additional recitation that follows “in particular.” For the purposes of examination, these claims do not require the recitation that follows “in particular.”
Claim 13 recites, “the step of processing the patient data includes deriving certain patient parameters associated with the patient model and necessary for the functioning of the orthopedic device.” The scope and variation of parameters that could be necessary for the functioning of the orthopedic device is unclear. The same orthopedic device could be produced with one set of parameters, or it could be produced with another set. The two sets could overlap but each include some different parameters, that perhaps could be used to derive the parameters of the other. For any given orthopedic device, it accordingly is unclear what might be required. Claims 14, 16-17, and 19-24 rejected as depending from claim 13.
Claim 13 recites, “whereby the updated orthosis model is created using the first input by the first user for use 25in the step of generating the virtual representation.” It is unclear what “using the first input … for use in the step of generating the virtual representation” means. How is the first input “used” to generate the virtual representation? Claims 14, 16-17, and 19-24 rejected as depending from claim 13.
Claim 13 recites, “the patient parameters comprise parameters that specify a neck circumference, a weight of the patient, one or more angles, a shoulder width or a position of an adapter.” It is not clear what the adapter is nor how its position is incorporated into calculations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14, 16-17, and 19-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “[a] method for producing an orthopedic device, in particular, an orthosis or prosthesis, comprising: receiving at least one data set with patient data representing a specific surface structure of a patient; 5processing the patient data in order to create a patient model representing the specific surface structure of the patient by obtaining from the patient data a surface network of mesh data representing surface points of the specific surface structure of the patient, and by obtaining from the patient data a model of bone data associated with the specific surface structure of the patient as a bone framework, such that the patient model is a combination 10of the mesh data and the bone data and wherein the bone framework lies in an interior of the mesh data; the step of processing the patient data includes deriving certain patient parameters associated with the patient model and necessary for the functioning of the orthopedic device; 15creating an orthosis model based on prestored information of an orthopedic device having associated device parameters for the specific surface structure of the patient utilizing the patient model and the patient parameters; generating a virtual representation of the orthosis model in association with the patient model; 20receiving at least one first input from a medical professional as a first user; modifying at least one of the patient parameters or the device parameters on the basis of the first input by the first user, such that an updated orthosis model is generated, whereby the updated orthosis model is created using the first input by the first user for use 25in the step of generating the virtual representation; whereby: 30the patient parameters comprise parameters that specify a neck circumference, a weight of the patient, one or more angles, a shoulder width or a position of an adapter, and the device parameters comprise at least one of a design parameter or a functional parameter of the orthopedic device.”
These limitations amount to mental steps of receiving and processing data. This judicial exception is not integrated into a practical application because generically producing an orthopedic device making use of the processed data is not a particular application. In other words, physically creating based on the parameters is the natural next step and is considered insignificant extra-solution activity (i.e. insignificant application, see MPEP 2106.05(g)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as explained above, the physical process of creating the device based on the mental process of determining parameters is the natural next step and is an insignificant application of the judicial exception. The analysis is not changed for the dependent claims.
Claim 14 recites making use of more of the parameters and does not alter the general “apply it” application of the abstract idea of receiving and processing the data, merely broadening the range of data used.
Claim 16 recites additional details about the processed data and therefore simply adds to the abstract idea. Note that this claim is being examined as if the web server is not required.
Claim 17 recites additional details about the processed data as virtual representations and therefore simply adds to the abstract idea.
Claim 19 recites additional details about the data (the at least one functional parameter and the at least one design parameter) and therefore simply adds to the abstract idea.
Claim 20 recites additional details about the reception of data therefore simply adds to the abstract idea.
Claim 21 recites additional details about the data that would be received for processing therefore simply adds to the abstract idea.
Claim 22 recites an authentication step for accessing and modifying the data. Such a step is insufficient to amount to significantly more because computer processing that does not technically advance the requisite calculations does not constitute significantly more. Separately, interaction with a computer is not required and the authentication can be a mental step, a person recognizing another person providing data and thereby providing the authentication.
Claim 23, similar to claim 22, recites details about authorization. The claim does not recite anything that amounts to significantly more because computer processing that does not technically advance the requisite calculations does not constitute significantly more.
Claim 24 recites transmitting a message with a URL (uniform resource locator) to the patient based on contact data. This recitation does not constitute significantly more because electronically transmitting a message with a URL is routine and conventional because it has been a staple of Internet usage for decades. Claim 24 also recites authenticating the patient which can be a mental step. Claim 24 accordingly recites details of network traffic that does not amount to significantly more because it does not technically advance the nature of network traffic.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13-14, 16-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachariasen (US 2014/0180185) in view of Shin (US 2017/0360578).
Regarding claim 13, Zachariasen discloses a method for producing an orthopedic device (abstract), comprising: receiving at least one data set with patient data representing a specific surface structure of a patient (scan of patient’s body part P, [0034]); processing the patient data in order to create a patient model representing the specific surface structure of the patient by obtaining from the patient data a surface network of mesh data representing surface points of the specific surface structure of the patient (3D model of the body part processed by a processor to form digital model 16 constitutes representing surface points to outline the 3D model, [0034] [0036]); the step of processing the patient data includes deriving certain patient parameters associated with the patient model and necessary for the functioning of the orthopedic device (deriving features 17 of digital model 16 relative to predetermined reference features 32, [0043]; this information is used to create the orthopedic device, digital orthosis model 30 modified to digital orthosis model 40 based on identified features 17 of scanned model 16 relative to reference features 32, custom orthosis 50 produced based on input from digital orthosis model 40 and therefore the input was necessary as best understood [0043-44]); 15creating an orthosis model based on prestored information of an orthopedic device having associated device parameters for the specific surface structure of the patient utilizing the patient model and the patient parameters (digital orthosis model 30 modified to digital orthosis model 40 based on identified features 17 of scanned model 16 relative to reference features 32, custom orthosis 50 produced based on input from digital orthosis model 40 and therefore the input was necessary as best understood; scan information and orthosis features are included in this information [0043-44]); generating a virtual representation of the orthosis model model in association with the patient model (customized digital orthosis model 40 based on features 17 and digital orthosis model 30, [0043]); receiving at least one first input from a medical professional as a first one user (prescription by a healthcare professional for modification of the positive physical model, [0012]); modifying at least one of the patient parameters or the device parameters on the basis of the first input by the first user such that an updated orthosis model is generated (digital orthosis model 30 modified to digital orthosis model 40 based on identified features 17 of scanned model 16 relative to reference features 32; prescription combined with scanning data, [0012] [0043]), whereby the updated orthosis model is created using the first input by the first user for use 25in the step of generating the virtual representation (digital orthosis model 30 modified to digital orthosis model 40 based on identified features 17 of scanned model 16 relative to reference features 32, combining with prescription, [0012] [0043]); and physically creating the orthopedic device making use of the patient parameters (custom orthosis 50 produced based on input from digital orthosis model 30 to form digital orthosis model 40, [0043-44]), whereby: 30the patient parameters comprise parameters that specify one or more angles (a scan inherently includes angles of the surface of the model such as of a foot, [0010]; also Fig. 2 refers to upper ankle joint angle) and the device parameters comprise a functional parameter of the orthopedic device (material thickness, [0046]).
	Zachariasen teaches a method substantially as claimed. Zachariasen does not disclose creating a patient model by obtaining from the patient data a model of bone data associated with the specific surface structure of the patient as a bone framework, such that the patient model is a combination 10of the mesh data and the bone data and wherein the bone framework lies in an interior of the mesh data; 
	However, in the same field of endeavor of producing an orthopedic device with additive manufacturing ([0077] [0090-91]), Shin teaches creating a patient model by obtaining from the patient data a model of bone data associated with the specific surface structure of the patient as a bone framework, such that the patient model is a combination 10of the mesh data and the bone data and wherein the bone framework lies in an interior of the mesh data (surface mesh of surface information [0073] and CT imaging to develop bone information distinguishing bone and other tissue, [0075] to generate a model for an orthopedic device [0077]); creating an orthosis model based on the step of processing the patient data includes deriving certain patient parameters associated with the patient model and necessary for the functioning of the orthopedic device (generating an object model for producing an orthopedic device [0076-77]); 15creating an orthosis model based on prestored information of an orthopedic device having associated device parameters for the specific surface structure of the patient utilizing the patient model and the patient parameters (combining functional, mechanical, and morphological information with an object model of an individual’s residual body part, [0076]); generating a virtual representation of the orthosis model in association with the patient model (object model modified for various taught considerations, [0076-78]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zachariasen to incorporate mesh data with bone information because [0120] of Shin teaches “radiography provides the highest spatial resolution of bony anatomy, allowing for accurate identification of acute fractures and allowing for design considerations relevant to the fit, stabilization, and comfort of a brace.”
Regarding claim 14, Zachariasen as modified teaches physically creating the orthopedic device makes use of the device parameters, the patient parameters, and the orthosis model (features 17 of digital model 16 (patient parameters), and digital orthosis model 30 (device parameters), used to create digital orthosis model 40 (model of orthopedic device based on patient parameters), all in turn used to produce custom orthosis 50, Zachariasen [0043-44]; as modified in view of Shin, bone information is included).  
Regarding claim 16, Zachariasen as modified teaches comprising: wherein, in generating the virtual representation of the orthopedic device (digital orthosis model 40, Zachariasen [0043]; as modified in view of Shin, bone information is included), the orthopedic device is represented together with the patient model (both digital model 16 and digital orthosis model 40 are generated and therefore represented together, Zachariasen [0043]).  
Regarding claim 17, Zachariasen as modified teaches in the step of generating the virtual representation, aligning a virtual representation of the patient model relative to the virtual representation of the orthosis model (digital orthosis model 40 aligned relative to digital model 16 based on features 17 and how they align with features 32 [0043]).  
Regarding claim 19, Zachariasen as modified teaches wherein: the at least one functional parameter including a material thickness (material thickness, [0046]) or a material flexibility ([0047]), and the at least one design parameter including a color of the orthopedic device (based on parent claim 13, only at least one of a design parameter or a functional parameter is recited, and so specifying that the at least one design parameter includes a color does not recite that the device parameter comprises a design parameter including a color of the orthopedic device).  
Regarding claim 20, Zachariasen as modified teaches wherein the step of receiving the at least one first input from the first user comprises receiving the at least one first input from at least one of a doctor or a prosthetist/orthotist (prescription by a healthcare professional for modification of the positive physical model, [0012]; a healthcare professional in this context constitutes a doctor or a prosthetist/orthotist), and further comprising modifying at least one of the patient model or at least one of the patient parameters on the basis of the at least one first input (modification based on the prescription in combination with the scanned data for digital orthosis model 30 modified to digital orthosis model 40 based on identified features 17 of scanned model 16 relative to reference features 32, [0012] [0043]).  
Regarding claim 21, Zachariasen as modified teaches wherein the step of receiving the at least one first input from the at least one user further comprises receiving at least one second input from a second user comprising a patient (Scan P of patient body part constitutes input from a patient for scanning, [0034] ), and further comprising modifying at least one of the device parameters on the basis of the second input (3D model of the body part processed by a processor to form digital model 16 constitutes representing surface points to outline the 3D model, [0034] [0036] and differences between features 17 and features 32 are incorporated to modify digital orthosis model 30 and produce digital orthosis model 40, [0043]).
In the alternative, assuming the patient’s body part for the scan does not constitute an input from the patient regarding claim 21, Zachariasen as modified does not teach wherein the step of receiving the at least one first input from the at least one user further comprises receiving at least one second input from a second user comprising a patient, and 5further comprising modifying at least one of the device parameters on the basis of the second input.
However, Shin teaches wherein the step of receiving the at least one first input from the at least one user further comprises receiving at least one second input from a second user comprising a patient ([0093]), and 5further comprising modifying at least one of the device parameters on the basis of the second input ([0093]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Zachariasen to receive input from a patient and modify the device based on the input because [0093] of Shin teaches that modifying at least parameter of the device (modifying the device) to adjust it and better suit the user.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachariasen (US 2014/0180185) in view of Shin (US 2017/0360578) as applied to claim 21 above, and further in view of Smith (US 2014/0134561).
Regarding claim 22, Zachariasen as modified teaches a method substantially as claimed. Zachariasen does not disclose authenticating a first user before reception of a first input of the first user; or authenticating a second user before reception of a second input of the second user.
However, in the same field of endeavor of custom corrective appliances for patients (custom oral appliances, [0028]), Smith teaches authenticating a first user before reception of a first input of the first user; or authenticating a second user before reception of a second input of the second user (username password authentication to configure parameters, [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Zachariasen such that input requires authentication because [0035] of Smith teaches that such security helps to comply with regulatory compliance.
Regarding claim 24, Zachariasen as modified teaches wherein the patient data comprises contact data of a patient (medical privacy information, Smith [0035]), the method further including: electronically transmitting a message with a uniform resource locator (URL) to the patient (hosted on a server remote computer, patient inherently would receive the username and password so as to be able to use the authentication system, Smith [0035]), making use of the contact data (patiently inherently receiving username and password requires passing the information to the patient in some form, Smith [0035]); and authenticating the patient (Smith [0035]), making use of at least one of the contact data or the patient parameters (configure parameters, Smith [0035]), such that the patient can undertake at least one input as a user (configure parameters, Smith [0035]). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachariasen (US 2014/0180185) in view of Shin (US 2017/0360578) as applied to claim 21 above, and further in view of Smith (US 2014/0134561) and Russell (US 2001/0000433).
Regarding claim 23, Zachariasen as modified teaches a method substantially as claimed. Zachariasen does not disclose searching in an authorization database as to which of the device parameters are amendable by the second user; and displaying, for modification, only the device parameters that are amendable by the second user according to the authorization database.
However, in the same field of endeavor of custom corrective appliances for patients (custom oral appliances, [0028]), Smith teaches a searching in an authorization database as to which of the device parameters are amendable by the second user (username password authentication to configure parameters, [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Zachariasen such that input requires authentication because [0035] of Smith teaches that such security helps to comply with regulatory compliance.
Zachariasen in view of Shin and Smith does not teach displaying, for modification, only the device parameters that are amendable by the second user according to the authorization database.
However, solving the same problem of access by users to servers (claim 86), Russell teaches displaying, for modification, only the device parameters that are amendable by the second user according to the authorization database (based on intended access, customizing access and authorization privileges, claim 86).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Zachariasen such that access only permits modification of intended parameters because claim 86 of Russell teaches that such limitations improve information security.
Response to Arguments
Applicant's arguments filed March 24, 2022 regarding 35 USC 112 have been fully considered but they are not persuasive.
Applicant argues that the language “in particular” has been removed. While this is true of some of the claims, claims 13 and 16 retain the “in particular” language. Accordingly, claims 13, 16, and claims depending from claim 13 are indefinite.
Applicant's arguments filed March 24, 2022 regarding patent eligibility have been fully considered but they are not persuasive.
Applicant argues that the complexity of calculations cannot be completed with mere mental steps. Applicant refers to [0063] of the specification, which includes subject matter, such as the “Significant Points Model” that has not been recited in any of the claims. Accordingly, claim 13 is broader than methods utilizing the “Significant Points Model” and details of those calculations are not considered for patent eligibility.
Applicant’s argument is not persuasive because the processing of the recited data constitutes a series of three-dimensional coordinates, and making calculations for new coordinates which, while not trivial, could be performed a pencil and paper and still be mental steps. The recited virtual representations do not require reducing such a representation to a physical or electronic medium and could be the product of mental imagination and/or a set of coordinates.
Applicant’s arguments, filed March 24, 2022, with respect to the rejection(s) of claim(s) 13, 14, 16-17, and 19-24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Shin (US 2017/0360578) .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744     
/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726